Case 18-30214-KLP            Doc 174      Filed 03/27/20 Entered 03/27/20 08:16:29     Desc Main
                                         Document      Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


  IN RE:

  ROBERT E. HICKS,                                   Chapter 7
                                                     Case No. 18-30214-KLP
                    DEBTOR.


       NOTICE OF FIRST INTERIM AND FINAL APPLICATION OF HIRSCHLER
      FLEISCHER, P.C. FOR ALLOWANCE OF COMPENSATION AND EXPENSE
      REIMBURSEMENT AS COUNSEL TO THE CHAPTER 7 TRUSTEE FOR THE
                 PERIOD OF APRIL 10, 2018 TO JANUARY 8, 2020

        PLEASE TAKE NOTICE THAT on March 26, 2020, Hirschler Fleischer, P.C.
 (“Hirschler”), as counsel to Peter J. Barrett, Chapter 7 Trustee (the “Trustee”), filed with the
 United States Bankruptcy Court for the Eastern District of Virginia, Richmond Division (the
 “Court”) the First and Final Application of Hirschler Fleischer, P.C. for Allowance of
 Compensation and Expense Reimbursement as counsel to the Chapter 7 Trustee for the Period of
 April 10, 2018 to January 8, 2020 (the “Application”).
        The Application seeks interim and final allowance of compensation in the amount of
 $50,028.00 and reimbursement of actual, necessary expenses in the amount of $0.00, for a total of
 $50,028.00, all of which fees and expenses were incurred during the time period of April 10, 2018
 through January 8, 2020.
        Your rights may be affected. You should read these papers carefully and discuss
 them with your attorney, if you have one in these bankruptcy cases. (If you do not have an
 attorney, you may wish to consult one.)


        PLEASE TAKE FURTHER NOTICE that the Application is immediately available
 through PACER on the Court’s website or from counsel for the Trustee. Contact information for
 counsel for the Trustee is as follows:
  ____________________________________
  Robert S. Westermann (VSB No. 43294)
  Brittany B. Falabella (VSB No. 80131)
  HIRSCHLER FLEISCHER, P.C.
  The Edgeworth Building
  2100 East Cary Street
  Post Office Box 500
  Richmond, Virginia 23218-0500
  Telephone:        804.771.9500
  Facsimile:        804.644.0957
  E-mail: rwestermann@hirschlerlaw.com
           bfalabella@hirschlerlaw.com

  Counsel for Peter J. Barrett, Chapter 7 Trustee
Case 18-30214-KLP        Doc 174     Filed 03/27/20 Entered 03/27/20 08:16:29             Desc Main
                                    Document      Page 2 of 7


                                   Robert S. Westermann
                                   Brittany B. Falabella
                                   Post Office Box 500
                                   Richmond, Virginia 23218-0500
                                   Telephone: 804.771.9500
                                   Facsimile: 804.644.0957
                                   E-mail:      rwestermann@hirschlerlaw.com
                                                bfalabella@hirschlerlaw.com

        If you do not want the Court to grant the Application, or if you want the Court to consider
 your views on the Application, then on or before April 22, 2020, you or your attorney must:
        1. File with the Court at the address shown below a written response(s) to the Application.
           You must mail or otherwise file your response(s) early enough so the Court will receive
           it on or before April 22, 2020:
                               Clerk of the Court
                               United States Bankruptcy Court
                               701 E. Broad Street, Suite 4000
                               Richmond, Virginia 23219

        2. You must also serve your written response(s) on the following counsel for the Trustee
           at the address shown below. You must serve the written response(s) early enough so
           that such counsel will receive it on or before April 22, 2020
                                   Robert S. Westermann
                                   Brittany B. Falabella
                                   Post Office Box 500
                                   Richmond, Virginia 23218-0500
        3. You must also attend the hearing to be held on April 29, 2020, at 10:00 a.m.. before
           the Honorable Keith L. Phillips, United States Bankruptcy Court, 701 East Broad
           Street, Room 5100, Richmond, Virginia.
         If you or your attorney do not take these steps, the Court may decide that you do not oppose
 the relief sought in the Application and may enter an order granting the relief requested therein.
                           [Remainder of Page Intentionally Left Blank]
Case 18-30214-KLP        Doc 174     Filed 03/27/20 Entered 03/27/20 08:16:29              Desc Main
                                    Document      Page 3 of 7


 Dated: March 27, 2020                           /s/ Robert S. Westermann
                                               Robert S. Westermann (VSB No. 43294)
                                               Brittany B. Falabella (VSB No. 80131)
                                               HIRSCHLER FLEISCHER, P.C.
                                               The Edgeworth Building
                                               2100 East Cary Street
                                               Post Office Box 500
                                               Richmond, Virginia 23218-0500
                                               Telephone: (804) 771-9500
                                               Facsimile: (804) 644-0957
                                               E-mail: rwestermann@hirschlerlaw.com
                                                       bfalabella@hirschlerlaw.com

                                               Counsel for Peter J. Barrett,, Chapter 7 Trustee




                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 27, 2020, I electronically filed the foregoing Notice with the
 Clerk of Court using the CM/ECF system, which then sent a notification of such filing to all
 counsel of record registered with the CM/ECF system. Additionally on March 27, 2020, a true
 and correct copy of the foregoing Notice was served via first class mail upon the parties listed on
 the attached Service List.
                                                                 /s/ Robert S. Westermann
                                                                                Counsel
Case 18-30214-KLP      Doc 174    Filed 03/27/20 Entered 03/27/20 08:16:29      Desc Main
                                 Document      Page 4 of 7



                                     SERVICE LIST

 BMW Financial Services NA,      Barry Strickland & Company    Citizens and Farmer Bank
            LLC                         P.O. Box 9228              c/o Spotts Fain PC
        c/o AIS Port             Richmond, VA 23227-0228         411 E. Franklin Street
   4515 N. Santa Fe Ave.                                                Suite 600
         Dept. APS                                              Richmond, VA 23219
  Oklahoma City, OK 73118

 Horizon Forest Products, L.P.     Stonebridge Investment      United States Bankruptcy
 c/o W. Ashley Burgess, Esq.           Company, LLC                     Court
     Sands Anderson PC             710 N. Hamilton Street        701 E. Broad Street
     1111 E. Main Street                 Suite 300              Richmond, VA 23219
          24th Floor                Richmond, VA 23221
    Richmond, VA 23219

     ABC Builders Supply           ABC Supply Company                AJ Madison, Inc.
          Company                 5800 Columbia Park Blvd.      c/o The Eliades Law Firm
    13201 Ramblewood Dr.           Hyattsville, MD 20785                  PLLC
      Chester, VA 23836                                        14000 N. Enon Church Rd.
                                                                    Chester, VA 23836

      AJ Madison, Inc.               American Express             American Express
      3605 13th Avenue                P.O. Box 1270               P.O. Box 650448
     Brooklyn, NY 11218            Newark, NJ 07101-1270        Dallas, TX 75265-0448

 American Express Bank, FSB          Andrew S. Lerner          Andrew and Anne Goddard
   c/o Becket and Lee LLP          Zwicker & Associates          2220 Lakeview Ave.
        P.O. Box 3001                948 Clopper Road            Richmond, VA 23220
  Malvern, PA 19355-0701                  2nd Floor
                                  Gaithersburg, MD 20878

       BMC East, LLC                  BMC East, LLC             BMW Financial Services
   Richard M. Sissman, Esq.      Stock Building Supply, Inc.    Customer Service Center
      8133 Leesburg Pike            10589 Redoubt Road              P.O. Box 3608
           Suite 400                Manassas, VA 20110          Dublin, OH 43016-0306
   Tysons Corner, VA 22182

      Best Tile Richmond             Best Tile Richmond          Beth & Richard Kelly
       2241 Central Ave.            7490 W. Broad Street           c/o S. Sadiq Gill
    Schenectady, NY 12304            Henrico, VA 23294            1111 E. Main Street
                                                                 Richmond, VA 23219

  Beth Kelly & Richard Kelly     Beth Kelly & Richard Kelly      Brock & Scott, PLLC
    1511 Hanover Avenue               Steven Biss, Esq.           Paul M. Heinmuller
    Richmond, VA 23220            300 W. Main St., Ste. 102    1315 Westbrook Plaza Dr.
                                  Charlottesville, VA 22903    Winston Salem, NC 27103
Case 18-30214-KLP       Doc 174    Filed 03/27/20 Entered 03/27/20 08:16:29        Desc Main
                                  Document      Page 5 of 7



  Citizens and Farmers Bank                C&F Bank                 Citizens Bank, N.A.
  Attn: Credit Administration           P.O. Box 790408                 Cenlar FSB
         P.O. Box 391             Saint Louis, MO 63179-0408          BK Department
  West Point, VA 23181-0391                                          425 Phillips Blvd.
                                                                     Ewing, NJ 08618

          Capital One             Capital One Bank (USA), NA      Capital Waste Services
        P.O. Box 30281            By American InfoSource LP          938 E. 4th Street
   Salt Lake City, UT 84130                 as agent              Richmond, VA 23224
                                         P.O. box 71083
                                   Charlotte, NC 28727-1083

    Capital Waste Services         Citizens and Farmers Bank    Commonwealth of Virginia
    c/o T. Andrew Lingle               Jennifer West, Esq.       Department of Taxation
    9211 Forest Hill Ave.            411 E. Franklin Street          P.O. Box 2156
          Suite 201                         Suite 600           Richmond, VA 23218-2156
    Richmond, VA 23235               Richmond, VA 23219

   Dal Tile Distribution, Inc.               Daltile                 Euler Hermes
     7834 CF Hawn Frwy                  Lockbox #9237             800 Red Brook Blvd.
       Dallas, TX 75217                  P.O. Box 8500                Suite 400 C
                                  Philadelphia, PA 19178-9237    Owings Mills, MD 21117

  Franklin American Mortgage      Henrico Doctor’s Hospital     Henrico Doctor’s Hospital
      224 N. Main Street               P.O. Box 740760          Resurgent Capital Services
     Moorefield, WV 26836         Cincinnati, OH 45724-0760          P.O. Box 1927
                                                                Greenville, SC 29602-1927

  Horizon Forest Products LP                   IRS                    Joseph Layman
         Credit Dept.                    P.O. Box 7346             c/o Stephen C. Conte
      4800 Eubank Road            Philadelphia, PA 19101-7346       300 W. Main Street
     Henrico, VA 23231                                             Richmond, VA 23220

         MYKY, LLC                      Mark K. Brown                 Mark K. Brown
   c/o Caudle and Caudle PC          454 Pewter Ct., #301            c/o David Oberg
     3123 W. Broad Street          Charlottesville, VA 22911      917 E. Jefferson Street
     Richmond, VA 23230                                          Charlottesville, VA 22902

     Matthew F. Bellinger            Mayer Electric Supply          Mayer Electric Supply
    22228 Maplewood Ave.                P.O. Box 1238                  Company, Inc.
     Richmond, VA 23220           Birmingham, AL 35201-1328     c/o Eugene W. Shannon, Esq.
                                                                    426 E. Freemason St.
                                                                         Suite 200
                                                                     Norfolk, VA 23510
Case 18-30214-KLP      Doc 174    Filed 03/27/20 Entered 03/27/20 08:16:29    Desc Main
                                 Document      Page 6 of 7




     McGuire Woods LLP               Michael Layman                    NPAS
   Attn: Accounts Receivable       c/o Stephen C. Conte          P.O. Box 99400
      800 E. Canal Street           300 W. Main Street      Louisville, KY 40269-0400
     Richmond, VA 23219            Richmond, VA 23220

    Navigant Credit Union            Noland Company             Noland Company
     1005 Douglas Pike            2101 Staples Mill Road       c/o Derrick Rosser
    Smithfield, RI 02917           Richmond, VA 23230         211-A England Street
                                                               Ashland, VA 23005

        RJT Industries                Rhonda B. Lee               Rhonda E. Lee
    14893 Persistence Drive        c/o David G. Browne          c/o John H. Taylor
    Woodbridge, VA 22191           Spiro & Browne PLC         1900 One James Center
                                    6802 Paragon Place         Richmond, VA 23219
                                         Suite 410
                                   Richmond, VA 23230

   Roofing and Supplies, Inc.      Shades of Light LLC      Sherwin Williams Company
       2503 Hull Street            4924 W. Broad Street     Account Receivables Dept.
     Richmond, VA 23224            Richmond, VA 23230           2313 E. Cary Street
                                                              Richmond, VA 23223

      Solodar & Solodar              Stephen C. Conte        Stonebridge Investments
    11504 Allecingie Pkwy           300 W. Main Street           c/o Scott Stolte
     Richmond, VA 23235            Richmond, VA 23220         710 N. Hamilton Street
                                                                    Suite 300
                                                              Richmond, VA 23221

     The Sherwin-Williams          Thos Somerville Co.             Triton Stone
           Company                 Richmond Warehouse       10471 Washington Highway
  c/o Solodar & Solodar, Attys      2120 Maywill Street       Glen Allen, VA 23059
       4825 Radford Ave.           Richmond, VA 23230
           Suite 201
      Richmond, VA 23230

           US Bank                     U.S. Trustee                VAMAC
        P.O. Box 5229               701 E. Broad Street        4201 Jacque Street
  Cincinnati, OH 45201-5229             Suite 4304            Richmond, VA 23230
                                   Richmond, VA 23219

        VAMAC Inc.                 Virginia Department of    Wells Fargo Bank Small
       P.O. Box 11225                     Taxation          Business Lending Division
  Richmond, VA 23230-1225              P.O. Box 2369             P.O. Box 29482
                                 Richmond, VA 23218-2369    Phoenix, AZ 85038-8650
Case 18-30214-KLP      Doc 174    Filed 03/27/20 Entered 03/27/20 08:16:29       Desc Main
                                 Document      Page 7 of 7




        Wells Fargo               Wells Fargo Bank, N.A.               Beth Kelly
      P.O. Box 77053             Wells Fargo Card Services      c/o Steven S. Biss, Esq.
   Minneapolis, MN 55480-             P.O. Box 10438              300 W. Main Street
           7753                      MAC F8235-02F                     Suite 102
                                 Des Moines, IA 50306-0438     Charlottesville, VA 22903

    John P. Fitzgerald, III            Joseph Layman               Michael Layman
   Office of the U.S. Trustee        LeClairRyan, P.C.            LeClairRyan, P.C.
          Region 4-R               c/o Donna J. Hall, Esq.      c/o Donna J. Hall, Esq.
      701 E. Broad Street           999 Waterside Drive          999 Waterside Drive
          Suite 4304                     Suite 2100                   Suite 2100
    Richmond, VA 23219               Norfolk, VA 23510            Norfolk, VA 23510

        Peter J. Barrett                Rhonda Lee                   Richard Kelly
       Kutak Rock LLP             c/o Spiro & Browne PLC        c/o Steven S. Biss, Esq.
      901 E. Byrd Street             6802 Paragon Place           300 W. Main Street
          Suite 1000                      Suite 410                    Suite 102
     Richmond, VA 23219             Richmond, VA 23230         Charlottesville, VA 22903

      Robert A. Canfield              Robert E. Hicks              Citizens Bank NA
     Canfield Wells, LLP            3232 Grove Avenue           f/k/a RBS Citizens NA
     4124 E. Parham Road           Richmond, VA 23221              Samuel White PC
      Henrico, VA 23228                                         1804 Staples Mill Road
                                                                        Suite 200
                                                                 Richmond, VA 23230

  Franklin American Mortgage       Shannon Pecoraro, Esq.
            Company               Office of the U.S. Trustee
   Daniel K. Eisenhauer, Esq.        701 E. Broad Street
     Stern & Eisenberg Mid-              Suite 4304
           Atlantic, PC             Richmond, VA 23218
    9920 Franklin Square Dr.
            Suite 100
      Baltimore, MD 21236
